W. Allen, J.
There was evidence tending to show that the defendant was in his bar-room on the Sunday in question; that Conley, being under the influence of liquor, went into the barroom while the defendant was there, and after ten or fifteen minutes came out with a bottle full of whiskey in his pocket; that Conley was a witness for the government at the trial in the court below; and that the defendant kept Conley out of the way, so that he could not be had as a witness at the trial in the Superior Court.
The court properly refused to rule that there was not sufficient evidence of a sale to Conley to submit to the jury.

Exceptions overruled.